 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 757 
In the House of Representatives, U. S.,

September 30, 2009
 
RESOLUTION 
Supporting the goals and ideals of a National Day of Remembrance for Homicide Victims. 
 
 
Whereas homicide is a devastating epidemic in this Nation, destroying families and communities; 
Whereas women are disproportionately victims of homicide perpetrated by intimate partners; 
Whereas intimate partner homicide is the leading cause of death for African-American women ages 15–45; 
Whereas, on average, 3 women per day are murdered by their current or former husbands or partners and the Centers for Disease Control and Prevention finds that women experience 2,000,000 injuries from intimate partner violence each year; 
Whereas according to the Centers for Disease Control and Prevention, the cost of intimate partner violence exceeded $5,800,000,000 in 2003; 
Whereas, for the years 1976 to 2005 combined, among all homicide victims, females were particularly at risk for intimate killings and sex-related homicides, with 64.8 percent of all female homicide victims during that time being murdered by an intimate partner; 
Whereas one-third of all murdered females are victims of intimate partner homicide annually, with separated females having the highest homicide rate; 
Whereas intimate partner violence resulted in 1,544 deaths in 2004, and of those deaths, 25 percent were males and 75 percent were females; 
Whereas the time that a victim of domestic violence leaves a violent situation is the most dangerous time for a victim and increases his or her likelihood of becoming a victim of homicide; 
Whereas homicide is the second leading cause of traumatic death for pregnant women and recently pregnant women, accounting for nearly 31 percent of maternal injury deaths; 
Whereas numerous agencies across this country provide support to the families of homicide victims and the tireless work of agency staff and volunteers is worthy of acknowledgment; and 
Whereas victims of domestic violence-related homicides should be remembered during the National Day of Remembrance for Homicide Victims to honor their memories: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of a National Day of Remembrance for Homicide Victims; and 
(2)acknowledges the epidemic of intimate partner homicide in this Nation, its disproportionate impact on women, and the work of agencies across this country to address this epidemic and provide support and resources to all survivors of victims of homicide, including the families of intimate partner homicide. 
 
Lorraine C. Miller,Clerk.
